PER CURIAM:*
The plaintiffs bring various constitutional and state law claims regarding the denial of their applications to operate a sexually oriented business. After a bench trial, the district court concluded that the ordinance at issue was a valid time, place, and manner regulation, and entered judgment for defendants.
We have read the briefs and pertinent portions of the record and have heard the arguments of counsel. On the basis of well settled law in this circuit and in the Supreme Court, the judgment is AFFIRMED, essentially for the reasons given by the district court.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.